McCay, Judge.
We do not care to go into an examination of this voluminous record. The jury have, by their verdict, evidently given the most credit to Mr. Ball, and have accepted his version of this affair as the true one. We,have no fault to find with them for this; true, the evidence is very conflicting, but the jury is, by our law, the tribunal to pass upon such conflict, and it would be illegal, as well as unwise, for this court to undertake to review the finding. The only question before us is the charge of the judge upon one point. It is said that he erred in telling the jury, that in a case like this it was necessary that the parol proof should be clear and satisfactory, It is said that as this was a simple suit for the *215price of the plaintiff’s land, this charge was wrong, that the case is simply one dependent and turning, as-do ordinary cases, on the weight or preponderance of testimony. The suit of the plaintiff, as set forth in his writ, which with the pleas formed the issue to be tried, does not go at all for the price of the land owned originally by plaintiff. Its claim is that the defendant took this Atlanta lot to sell, and that he agreed to account for' all it would sell for over a certain amount to the plaintiff. In other words, it charges that the defendant was the mere agent of the plaintiff to sell, and this is the question tried, and must have been the question under the pleadings. The deeds contradict this. If such’was the truth of the case, then there was an agreement behind the deeds inconsistent with them. In other words, the deeds, absolute on their face, were in fact coupled with a trust. To get at the plaintiff’s rights, evidence strong enough to contradict the deeds must appear. We do not think the charge was wrong. To engraft a trust on an absolute deed, the, evidence of it, by parol, ought to be clear and satisfactory, otherwise a writing is no better, clearer, more satisfactory, than parol testimony. The whole theory of the law is different. The deliberate reduction of a contract to writing is very fairly presumed to be done with intent to express exactly the truth of a transaction, and is always treated as such, and it ought to require clear and satisfactory proof to establish the contrary.
Judgment affirmed.